SHEPPARD, District Judge
(dissenting). The evidence at the trial established the trade meaning of “professed standard” of insecticide, namely, a powder made of the flower heads of the pyrethrum plant. The evidence further showed that the introduction of more than 10 per cent, of stems of the plant into the powder reduced its purity and efficacy relatively in proportion to the quantity of powdered stems put into the article. The insect powder of defendant put on the trade was shown to contain 50 per cent, of powdered stems. Stems were shown to have only a slight insecticidal value, and by the terms of the statute the percentage amount of the inert ingredient should be plainly stated on the label. I think the information charges an offense under the statute.
The evidence in my opinion made out a case of at least misbranding, and the judgment should not be disturbed. United States v. Antikamnia Co., 231 U. S. 654, 34 Sup. Ct. 222, 58 L. Ed. 419, Ann. Cas. 1915A, 49.